DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/17/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “image capture device” in claim 12.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

James L. Tarolli (Reg# 36,029) on 11/03/2021.

The application has been amended as follows: 
Claim 1 (Currently Amended) A method of detecting objects located in an environment around a host object, comprising the steps of: 
(a) obtaining at least one 2D image of[[ the]] a scene from an image capture device fitted to the host object, 
(b) generating a set of particles that each comprise a set of parameters that define[[ the]] a state of at least one object that may be present in the scene, 
(c) calculating an edge strength and edge direction for each pixel of the at least one 2D image; and 
for each particle in the set of particles: 
(d) generating a 3D probabilistic model of the at least one object that is associated with the particle, the 3D probabilistic model defining a set of edges of the at least one object, each edge in the 3D probabilistic model defined by at least one likelihood function defining a probabilistic distribution of at least one characteristic of the edge; 
(e) mapping the likelihood functions of the 3D probabilistic model into[[ the]] a 2D plane of the at least one 2D image as a function of the set of parameters of the particle; and 
(f) processing the edge strength and edge direction values produced in step (c) with[[ the]] probability values mapped in step (e) to determine[[ the]] a likelihood that the particle defines the state of[[ an]] the at least one object present in the environment.  

Claim 2 (Currently Amended) The method of claim 1 in which the likelihood functions defining each edge comprise one or more of the following: a probabilistic distribution of[[ the]] a [[ the]] a direction of the edge and a probabilistic distribution of[[ the]] a strength of an edge.  

Claim 3 (Currently Amended) The method of claim 1, in which the step (C) of calculating an edge direction and edge strength is performed using a Sobel mask.  

Claim 4 (Currently Amended) The method of claim 1, in which the set of parameters defining the state of the at least one object include one or more of[[ the]] an overall location in 3D space of the at least one object relative to[[ the]] a location of the host object,[[ the]] an orientation and[[ the]] a direction of travel and speed of travel of the at least one object through the 3D space relative to the 3D space or relative to the host object,[[ the]] a rate of acceleration of the at least one object relative to the host vehicle, and[[ the]] ambient light conditions.  

Claim 5 (Currently Amended) The method of claim 1, in which all edges in the at least one 2D image obtained in step[[s]] (c) that lie within a region or window corresponding to the mapped 2D plane are processed in step (f).  

Claim 6 (Currently Amended) The method of claim 1, in which the step (e) of mapping comprises assigning a set of probability values to each pixel in the at least one 2D image, each one being defined by[[ the]] a set of likelihood functions for the 3D probabilistic model.  

Claim 7 (Currently Amended) The method of claim 1, in which a likelihood value for each particle is calculated using the following sequence of steps expressed in pseudo code: 
[[F]]for each particle, 
- [[F]]for each projected edge feature, 
-[[F]]for each pixel position
[[C]]calculate likelihood value "a" based on edge magnitude 
[[C]]calculate likelihood value "b" based on edge orientation 
[[C]]calculate likelihood value "c" based on edge distance 
[[C]]calculate a combined pixel likelihood value by multiplying “a”, “b” and “c”[[.]]  
[[C]]calculate a combined edge likelihood value by summing all[[ the]] pixel likelihood values
[[C]]calculate a combined particle likelihood value by multiplying[[ the]] edge likelihood values.  

Claim 9 (Currently Amended) The method of claim 1 which comprises capturing images from more than one image capture device, each having a different field of view of the scene, and comprising applying a[[a]] different transform to the 3D probabilistic model for each image capture device to enable correctAtty. Docket No. TRW(DAS)028701-US-PCT Page 6mapping of the likelihood functions into[[ the]] an image space of each image capture device.  

Claim 10 (Currently Amended) The method of claim 9 in which each image capture device in use captures a view of the scene from a different location and orientation, each view overlapping so that predicted objects are present in captured images from the image capture devices.  

[[ the]] a status of each image capture device, and in[[ the]] an event that one is faulty, using only images from[[ the]] a non-faulty device to produce edge detected images for processing with[[ the]] a mapped fuzzy model.  

Claim 12 (Currently Amended) An object detection apparatus for locating at least one object in an environment around a host object, comprising: 
(a) an image capture device fitted to the host object which in use obtains at least one 2D image of the environment, 
(b) a processing means arranged in use to generate a set of particles that each comprise a set of parameters that define[[ the]] a state of the at least one object that may be present in[[ the]] a scene, 
(c) calculating an edge strength and edge direction for each pixel of[[ the]] a captured 2D image for[[ the]] production of an edge image; and in which the processing means is further arranged in use to process each particle in the set of particles by the following steps: 
(d) generating a 3D probabilistic model of the at least one object that is associated with the particle, the 3D probabilistic model defining a set of edges of the at least one object, each edge in the 3D probabilistic model defined by at least one likelihood function defining a probabilistic distribution of at least one characteristic of the edge; 
(e) mapping the likelihood functions of the 3D probabilistic model into[[ the]] a 2D plane of the captured 2D image as a function of the set of parameters of the particle; and 
(f) processing[[ the]] edges identified in the captured 2D image in step (c) with[[ the]] probability values mapped in step (e) to determine[[ the]] a likelihood that the particle defines the state of[[ an]] the at least one object present in the environment.
Allowable Subject Matter
Claims 1-12 are allowed.
The following is an examiner’s statement of reasons for allowance: 
With regards to claims 1 and 12, Manz et al. (Monocular Model-Based 3D Vehicle Tracking for Autonomous Vehicles in Unstructured Environment) discloses using particle filtering to generate particles in a scene, calculating an edge strength and edge direction for an entire image, generating a 3D model of the vehicle consisting of vertexes, edges, and colored faces, and projecting visible model elements into a camera frame, obtaining a likelihood function and probability values and processing the edge strength and edge direction values and probability values to determine a likelihood that the particle defines a current particle state.  However, it is not clear that the 3D model of the vehicle is a 3D probabilistic model defining a set of edges of the object where each edge is defined by at least one likelihood function defining a probabilistic distribution of at least one characteristic of the edge nor is there any mention of mapping the likelihood functions of the 3D probabilistic model into a 2D plane of the image as a function of the set of parameters of the particle.  Taguchi et al. (Rao-Blackwellized Particle Filtering for Probing-Based 6-DOF Localization in Robotic Assembly) discloses a 3D probabilistic model consisting of vertexes, edges, and faces as well as a Gaussian probability density function and determining the state of a particle using the 3D probabilistic model, however, there is no mention of calculating an edge strength and edge direction for each pixel of a 2D image, mapping the Gaussian probability function into a 2D plane of the 2D image as a function of the set of parameters of the particle, and processing the edge strength and edge direction values produced in the calculating step with probability values mapped to determine a likelihood that the particle defines the state of the object present in the environment.  Blake et al. (US 2003/0103682) discloses determining a boundary curve, constructing a boundary for an object and using a probabilistic model of an object which includes an edge likelihood which is a probabilistic measure of the degree of consistency of the strength and direction of local image gradients, however, it 
With regards to claims 2-11, they are dependent on allowed claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Applicants are directed to consider additional pertinent prior art included on the Notice of References Cited (PTOL 892) attached herewith.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROL WANG whose telephone number is (571)272-5766. The examiner can normally be reached 9:30-3:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sumati Lefkowitz can be reached on (571) 272-3638. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CAROL WANG/Primary Examiner, Art Unit 2662